DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/22 has been entered.
 	Receipt is acknowledged of amendment and remarks filed on 12/6/22. Claim 24 is added as per applicant’s amendment dated 12/6/22
Status of claims
Claims 1-12, 17 and 19-24 are pending in the application.
Claims 13-16 and 18 are cancelled.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/21.
	Claims 1-7, 11-12, 17 and 19-24  are examined in the application and generic claim is examined to the extent that it reads on species under (i), which is “
    PNG
    media_image1.png
    223
    509
    media_image1.png
    Greyscale
 and species under (ii), which is “ 
    PNG
    media_image2.png
    182
    719
    media_image2.png
    Greyscale

	In view of the amendment, rejection of claims 1-7, 11-12,17  and 19-23 under 35 U.S.C. 103 as being obvious over the combination of  US 2013/0233333 (‘333)  and  US 2003/0229947(‘947) and US 2015/0322366 (‘366) is hereby withdrawn
In view of the amendment, deleting “one or more pigments, which are not oxidation and direct dyes”, rejection of claims 1-7, 11-12, 17 and 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for new matter is withdrawn.
	The following rejection is maintained.
Claim Rejections - 35 USC § 103
Claims 1-7, 11-12,17  and 19-24 are rejected under 35 U.S.C. 103 as being obvious over the combination of  U.S. Patent  7,942,937 (‘937) and  US 2013/0233333 (‘333)  and  US 2003/0229947(‘947) and US 2015/0322366 (‘366).
Patent ‘937 teaches process for dyeing the hair and teaches under abstract composition comprising hydrophobic film forming polymer and at least one pigment ( claims 1
and 17) and at least one volatile solvent and at col.19 line 64 through col.24, line 28 teaches the
pigments that can be used and at col.23, line 30 teaches the amount of pigment, which is 0.1-50% and the claimed amount 0.5-30% overlaps with the amount taught by US ‘937 ( claims 1, 12 and 22-23). See also dyes described as pigments at col.21, ll. 10-21. Dyeing the hair reads on claims 17, 20 and 21.
Patent ‘937 at col.2, ll. 19-30 teaches:

    PNG
    media_image3.png
    292
    647
    media_image3.png
    Greyscale

Patent ‘937 at paragraph bridging col.s 3-4 teaches film forming polymer that are acrylate -functionalized polymers.
The difference between patent ‘937 and instant application is Patent does not teach the claimed species drawn to  polymers under ( i-ii).  
US ‘333 teaches process for treating keratin fibers and at ¶ [0299] teaches:

    PNG
    media_image4.png
    121
    527
    media_image4.png
    Greyscale

US ‘333 at ¶ [0300] teaches formula XXV.

    PNG
    media_image5.png
    150
    532
    media_image5.png
    Greyscale


US ‘333 teaches at ¶ [0310] claimed species drawn to ingredient (ii), which is KF-2001(claims 1, 7, 17 and 19). Thus US ‘333 teaches composition A or B or C having KF 2001 and any of these compositions read on claimed composition of claim 1. US ‘333 exemplifies in care compostion mercapto siloxane where mercapto groups are at end instead of pendent claimed.
See claim 18 for formula XXV drawn to genus of ingredient (ii).
US ‘947 teaches vibrant and durable hair coloring compositions (claimed composition of claim 1). US ‘947 at ¶ [0088] teaches cosmetically acceptable vehicle and US ‘937 ¶ [0092] teaches:

    PNG
    media_image6.png
    211
    425
    media_image6.png
    Greyscale

 US  ‘947 at ¶ [0089] teaches:

    PNG
    media_image7.png
    250
    446
    media_image7.png
    Greyscale

Thus, the cosmetically acceptable vehicle enhances the performance of the dyes. 
US ‘366 teaches lubricant coating compositions (claimed composition of claim 1) and ¶ [0032]  teaches lubricant coating compositions comprising mixture of vinyl-based  silicones and acrylate-based silicones and at ¶ ¶ [0091- 0095]  teaches the genus drawn to ingredient (i) and also the elected species which is known by the trade name Gelest (claims 1-6,11, 17 and 19) .
Accordingly it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  prepare  hair dye  composition of  patent ‘937  having pigments and film forming polymers and add silicone functionalized with at least one mercapto group  including the species , which is KF 2001 taught by US '333  in care composition for keratin fibers and use as cosmetically acceptable vehicle, lubricants taught  by US ‘947 and combine with the lubricant composition of US ‘366 comprising mixture of vinyl-based  silicones and acrylate based silicones including species drawn to Gelest so that the modified compositions  can also be applied to hair, and having the lubricants which function as cosmetically vehicle enhances the performance of claimed pigments onto hair and the dye compositions with the pigments provide  shampoo fast visible coloration to all hair types while at the same time preserving the physical characteristics of the keratin fibers and obtain a smooth and uniform deposit of the color on to hair taught by patent ‘937 in using pigments for dyeing the hair. This is a prima facie case of obviousness.
Response to Arguments
Applicant's arguments filed 12/6/22 have been fully considered but they are not persuasive.
Applicants at page 2 of the response argue that nothing in merely following US '333 (even under the Office Action's interpretation of that reference) would not lead one of ordinary skill in the art to combine the required silicone and the required acrylate functional polymer with any expectation of improved properties, let alone to combine these two ingredients with a pigment with a reasonable expectation of improving color retention properties of such a pigment-containing composition. Nothing in US'333 teaches or suggests that color retention properties of hair composition containing pigments can be improved by combining the required silicone and the required acrylate functional polymer. Nothing in US '333 would lead to the present invention.
In response to the above argument, the primary reference is patent ‘937  and not US ‘333 . Patent ‘937 teaches the combination of hydrophobic film forming polymer and also pigment. Patent ‘937 at  cols 3-4 teaches various acrylate polymers and at paragraph bridging col.s 9-10 teaches grafted silicone polymers with  thiopropyl group. Patent ‘937 teaches various film forming polymers and examples 2-3 exemplifies acrylate polymers and pigments (mica-iron oxide) and these compositions exhibited color, whose color was shampoo-fast. 
US ‘333 is relied for species under component (ii) and US ’33 teaches process for treating keratin fibers and teaches care composition and at [0318] teaches the care compostion  is used for improving the cosmetic properties of hair fibers or avoiding the degradation of hair fibers. 
Applicants also argue that US ‘947 relates to dyes and not to pigments and the assert5ed combination of US ’333 and US ‘947 would results in dye-containing compositions and not pigment-containing compositions.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants do not argue about the primary reference which is patent ‘937 (emphasis added) which teaches pigment containing compositions for dyeing the hair.
US ‘947 is relied for lubricants as cosmetically acceptable vehicle.  
Applicants argue that US ‘366 is not related to any combination with pigment.
In response , US ‘366 is relied for  species under ingredient (i).
In conclusion, one of ordinary skill in the hair care art  would be motivated to prepare  hair dye  composition of  patent ‘937  having pigments and film forming polymers and add silicone functionalized with at least one mercapto group  including the species , which is KF 2001 taught by US '333  in care composition for keratin fibers and use as cosmetically acceptable vehicle, lubricants taught  by US ‘947 and combine with the lubricant composition of US ‘366 comprising mixture of vinyl-based  silicones and acrylate based silicones including species drawn to Gelest so that the modified compositions  can also be applied to hair, and having the lubricants which function as cosmetically vehicle enhances the performance of claimed pigments onto hair and the dye compositions with the pigments provide  shampoo fast visible coloration to all hair types while at the same time preserving the physical characteristics of the keratin fibers and obtain a smooth and uniform deposit of the color on to hair taught by patent ‘937 in using pigments for dyeing the hair.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619